DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 and 21-30 (renumbered claims 1-11) are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references, used singularly or in combination, teach or fairly suggest an electronic device to perform operations for detecting user input to a touchscreen display positioned along a front surface of the electronic device by the processing operations as recited in claims 1 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BULEA et al. (US2011/0141053) discloses an input device having an array of sensing electrodes and force sensor, wherein the system measures force provided by the force sensors to disambiguate the positions of touch objects to the sensing electrodes (see paragraphs 64-68; Fig. 8).
DRAKE et al. (US2018/0058866) discloses an method of correlating force signals and touch signals wherein a force electrode array is associated with a plurality of predetermined calibration sampled points in accordance with a force shape calibration table (see paragraphs 150-160; Figs. 8A-C).
LEE et al. (US2017/0108992) discloses an electronic device including a display, a first sensor, a second sensor, and a processor configured to obtain using the first sensor, location information corresponding to an active area, and in response to contact to the active area obtain pressure information from the second sensor, and determine a validity of the location information based on whether the pressure information satisfies a designated condition (see abstract; paragraphs 38-43, Figs. 1-7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625